El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
A Esteva Vidal fué denunciado por haber empleado a mujeres que trabajaron diez horas el día 29 de agosto de ' 1928, en la manufactura de trajes de niños y otros artículos que tiene establecida en Arecibo. . Oída la prueba, la corte lo condenó como autor de una infracción a la. ley regulando el trabajo de -mujeres y niños de 1919, a pagar una multa de veinticinco dólares. No conforme, apeló para ante este tribunal, señalando como único error el cometido a su juicio por la corte al apreciar la prueba.
La evidencia presentada por el fiscal consistió en la *875declaración del inspector del Negociado del Trabajo del Go-bierno Insnlar, Miguel Mascaró, quien, en parte, declaró como sigue:
“En cumplimiento de nuestro deber luimos a vigilar el taller de este señor, y observamos la entrada de las trabajadoras por la mañana. P. — ¿A qué hora entraron? Debían entrar a las oebo de la mañana y a esa bora entraron, y después, a la bora de salida, a las doce, también salieron a esa bora. A la una y treinta minutos, momentos antes estuvimos allí y las vimos entrar a esa bora que es la que marea el aviso, y a las cinco y treinta minutos salieron, y se cumplieron las ocbo boras de ley.' Pero más tarde, a las siete menos cuarto de la noche,’nos instalamos frente al establecimiento y vimos que entraban al trabajo de nuevo y estuvieron basta las nueve; y entramos en el taller y hablamos con el patrono y con las propias trabajadoras. P. — :¿Dónde está el taller? En la calle Nueva de Areeibo. P. — Las que trabajaban allí ¿qué personas eran? Entre una porción más, las que están citadas. P. — ¿Mujeres? Sí, señor. P. — ¿En qué trabajaban? Unas planchando y otras en trajes, en trabajos de trajes de niños. P. — El taller ¿de qué es? De calados y bordados y manufactura de trajes de niños.”
Y a repreguntas de la defensa:
“. — ¿Sabe si todo el tiempo que estuvieron en el establecimiento estuvieron trabajando? No estuve el día. Solamente que las vi entrar a la hora de trabajo y salir a la bora, y me manifestaron que estaban trabajando.”
La contestación no fue objetada.
Luego presentó el fiscal a Guillermina Lugo, una de las mujeres que en la denuncia se alega que trabajaron diez horas. Declaró que había estado en el taller por la mañana, por la tarde y por la noche, pero que no se trabajó por la tarde porque no había trabajo preparado.
Luis F. Machicote, otro inspector, declaró en forma parecida a Mascaró.
Por la defensa declaró el propio acusado. Su declaración es vaga. Termina así:.
“¿Puede informar a la Corte si esas mujeres trabajaron más *876de ocho horas ese día? No trabajaron las ocho horas ni tampoco trabajaron las cuarenta y ocho horas a la semana.”
A nuestro juicio la prueba sostiene la sentencia. Existe la directa observación de los inspectores en cuanto a entradas y salidas del taller, que constituye una prueba circunstancial suficiente y además el dicho de las operarías a los inspectores no objetado por el acusado.
Es cierto que una testigo del propio fiscal tiende a destruir el cargo, pero a la declaración de esa testigo no dió crédito la corte. ¿Cómo era posible que si no había trabajo por la tarde se quedaran las operarías en el taller desde la 1:30 hasta las 5:30? Además, la corte seguramente tuvo en cuenta las relaciones de la testigo con el acusado para decidir sobre el crédito que debía dar a su declaración.

Debe confirmarse la sentencia recurrida.